DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
             This application have claims priority to JP 2019-144889 filed on August 06, 2019.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. The priority has been considered and accepted by the examiner.  

Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) submitted on August 21, 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The Oath/Declaration has been considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Species IX drawn to Figures 23 and 24 and corresponding to claims 1, 2, 4 – 6, 8 – 12, 14 – 16 and 18- 20 in the reply filed on February 19, 2021 is acknowledged.  The traversal is on the ground(s) that: Regarding the alleged Species I-IX, the Examiner states that "these nine groups are mutually distinct from each other. Applicant respectfully traverses the election requirement and submits that the election requirement is improper because applicant respectfully submits that the alleged Species I-IX are not mutually exclusive at least because claims directed to the alleged species overlap in scope.
This is not found persuasive because each species have at least one characteristics different from the other (e.g. Species I not necessarily need Species II to function, etc.  For example Species II, discloses a cross section view taken along line X-X, the semiconductor optical device include an insulting block, which Species I and/or Species IV don’t need to function).  The Species don’t overlap in scope.  Claim 1 is the generic claim and can be read in each species.
The requirement is still deemed proper and is therefore made FINAL.
The applicant elects 1, 2, 4 – 6, 8 – 12, 14 – 16 and 18- 20, based on election of the applicant; the examiner verified claims 1, 2, 4 – 6, 8 – 12, 14 – 16 and 18- 20, carefully and determined that claims 1, 2, 4 – 6, 8, 11 – 12, 14 – 16 and 18  reads on the species IX that the applicant elected. Examiner believes claims 9 – 10 and 19 – 20, are represented different species (e.g. Species VII (Figures 20 – 21) are direct to each chip capacitor, of the pair of adjacent chip capacitors, includes a lower electrode and the upper electrode, the lower electrode being bonded to the electrical wiring group, wherein the first terminal of the chip inductor is bonded to the upper electrode of a chip capacitor of the pair of adjacent chip capacitors.  This limitation is not disclosed in the species elected by the applicant) where are not considered by the examiner because is a considered a different species.

Claim Objections
Claims 2 and 12 are objected to because of the following informalities:  Claims 2 and 12, says “…the second high frequency line includes a region where the laser and the modulator are mounted and a region where the chip capacitor is mounted such that a respective width of each region is the same…” it is not clear, if there is only one region or two different regions in the second high frequency line.  
The examiner suggest to amend the claims 2 and 12, for example “the second high frequency line include a region where the laser and the modulator are mounted and another region where the chip capacitor is mounted such that a respective width of each region is the same” or “the second high frequency line include a first region where the laser and the modulator are mounted and a second region where the chip capacitor is mounted such that a respective width of each region is the same”.
Appropriated correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claim 1 – 2, 4 – 5, 8, 11 – 12, 14 – 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (US 2019/0237934) in view of Jain et al. (US 10,453,705).

    PNG
    media_image1.png
    252
    406
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    219
    379
    media_image2.png
    Greyscale


Regarding claim 1, Adachi discloses a semiconductor optical device comprising: 
a laser (see Figures 4 – 6, Character 28, Abstract and paragraphs [0006 and 0039]) for emitting light; 

a chip capacitor (see Figures 4 and 6, Character 42, the reference called “Bypass Condenser”, Abstract and paragraphs [0010 and 0042]) that is electrically connected in parallel to the laser (see Figures 4 and 5, Character 28); 
a chip inductor (see Figures 4 and 6, Character 44, the reference called “Impedance Element”, Abstract and paragraphs [0006 and 0043 – 0045]) that is electrically connected in series to the chip capacitor (see Figures 4 and  6, Character 42), electrically connected in series to the laser (see Figures 4 – 6, Character 28) and the chip capacitor (see Figures 4 and  6, Character 42), and includes a first terminal and a second terminal (Adachi do not explicitly discloses a chip inductor includes a first terminal and a second terminal.  However, it was shown above that Adachi on Figures 4 and 6, Abstract and paragraphs [0006, 0009, and 0043 – 0045], teach an optical devices comprising a modulator integrated laser, capacitor and impedance element connected to each other.  The terminals are needed so that the device works properly.  These features are implicitly taught a chip inductor includes a first terminal and a second terminal as is claimed.); 
an electrical wiring group (see Figure 4, Character 24, the reference called “interconnect pattern”, and paragraphs [0009, 0038 and 0040 – 0043]) in which the laser (see Figures 4 – 6, Character 28), the modulator (see Figures 4 – 6, Character 38), the chip capacitor (see Figures 4 and 6, Character 42), and the chip 
a substrate (see Figure 4, Character 22) on which the laser (see Figures 4 – 6, Character 28), the modulator (see Figures 4 – 6, Character 38), the chip capacitor (see Figures 4 and 6, Character 42), and the chip inductor (see Figures 4 and 6, Character 44) are mounted. 


    PNG
    media_image3.png
    322
    376
    media_image3.png
    Greyscale


Adachi discloses the claimed invention except for a solder or a conductive adhesive that directly bonds the first terminal of the chip inductor and the chip capacitor to each other.   Jain teaches the capacitor (see Figure 1, Character 126) is underneath of the inductor (see Figure 1, Character 122).  However, it is well known in the art to apply and/or modify the capacitor is underneath of the inductor as discloses by Jain in (see Figure1, Column 4, Lines 12, 43 – 67 and Column 5, Lines 1 – 2).  Therefore, it would 

Regarding claim 2, Adachi  and Jain, Adachi discloses the electrical wiring group (see Figure 4, Character 24) includes a first high frequency line (see Figure 4, Character I1 the reference called “trace”, and paragraphs [0009, 0038 and 0040 – 0043]) and a second high frequency line (see Figure 4, Character I2, the reference called “trace”, and paragraphs [0009, 0038 and 0040 – 0043]) for applying a high frequency signal to the modulator (see Figures 4 – 6, Character 38 and paragraphs [0006]), 
the laser (see Figures 4 – 6, Character 28) and the modulator (see Figures 4 – 6, Character 38) are mounted to be electrically connected to the second high frequency line (see Figure 4, Character I2), 
the chip capacitor (see Figures 4 and 6, Character 42) is mounted to be electrically connected to the second high frequency line (see Figure 4, Character I2) in rear of the laser (see Figures 4 – 6, Character 28), 
the second high frequency line (see Figure 4, Character I2) includes a region where the laser (see Figures 4 – 6, Character 28) and the modulator (see Figures 4 – 6, Character 38) are mounted and a region where the chip capacitor (see Figures 4 and 6, Character 42) and 
1) and the second high frequency line (see Figure 4, Character I2). 
Adachi discloses the claimed invention except for the second high frequency line is mounted such that a respective width of each region is the same.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the second high frequency line is mounted such that a respective width of each region is the same to the laser of Adachi, to provide a compact device.  It would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 4, Adachi  and Jain, Adachi discloses the electrical wiring group (see Figure 4, Character 24) includes a direct current line (see Figure 4, Character I4, and 
the second terminal of the chip inductor (see Figure 4, Character 44) is connected to the direct current line (see Figure 6, Character I4). 

Regarding claim 5, Adachi and Jain, Adachi disclose an insulating block (see Figure 4, Character 22) that is interposed between the chip inductor (see Figure 4, Character 44) and a substrate (see Figure 4, character 14), 
wherein the direct current line (see Figure 4, Character I4) is interposed between the insulating block (see Figure 4, Character 22) and the chip inductor (see Figure 4, Character 44) and is directly connected to the second terminal (see claim 1 rejection). 

Regarding claim 8, Adachi and Jain, Adachi discloses the claimed invention except for the chip capacitor includes a plurality of chip capacitors that are electrically connected in parallel to each other, and the first terminal of the chip inductor is directly bonded to a chip capacitor, of the plurality of chip capacitors, using the solder or the conductive adhesive.  Jain teaches a plurality of capacitors (see Figure 3, Characters 326A and 326B).  However, it is well known in the art to apply and/or modify the plurality of capacitors as discloses by Jain in (see Figure 3 and column 8, lines 3 – 4).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known plurality of capacitors as suggested by Jain to the device of Adachi, could be used to stores electrical energy, since it has been held that mere duplication of the essential working parts of a 
 
Regarding claim 11, Adachi discloses a device comprising: 
a laser (see Figures 4 – 6, Character 28, Abstract and paragraphs [0006 and 0039]) for emitting light; 
a modulator (see Figures 4 – 6, Character 38, Abstract and paragraphs [0006 and 0039) for modulating the light; 
a chip capacitor (see Figures 4 and 6, Character 42, the reference called “Bypass Condenser”, Abstract and paragraphs [0010 and 0042]) that is electrically connected in parallel to the laser (see Figures 4 and 5, Character 28); 
a chip inductor (see Figures 4 and 6, Character 44, the reference called “Impedance Element”, Abstract and paragraphs [0006 and 0043 – 0045]) that is electrically connected in series to the chip capacitor (see Figures 4 and 6, Character 42), electrically connected in series to the laser (see Figures 4 and 6, Character 28) and the chip capacitor (see Figures 4 and  6, Character 42), and includes a first terminal and a second terminal (Adachi do not explicitly discloses a chip inductor includes a first terminal and a second terminal.  However, it was shown above that Adachi on Figures 4 and 6, Abstract and paragraphs [0006, 0009, and 0043 – 0045] teach an optical devices comprising a modulator integrated laser, capacitor and impedance element connected to each other.  The terminals are needed so that the device works properly.  These features are implicitly taught a chip inductor includes a first terminal and a second terminal as is claimed.), and 

Adachi discloses the claimed invention except for the first terminal of the chip inductor and the chip capacitor are bonded to each other.   Jain teaches the capacitor (see Figure 1, Character 126) is underneath of the inductor (see Figure 1, Character 122).  However, it is well known in the art to apply and/or modify the capacitor is underneath of the inductor as discloses by Jain in (see Figure1, Column 4, Lines 12, 43 – 67 and Column 5. Lines 1 – 2).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the capacitor is underneath of the inductor as suggested by Jain to the device of Adachi, to provide a reduce line inductance/impedance and create a more compact device.

Regarding claim 12, Adachi  and Jain, Adachi discloses the electrical wiring group (see Figure 4, Character 24) includes a first high frequency line (see Figure 4, Character I1 the reference called “trace”, and paragraphs [0009, 0038 and 0040 – 0043]) and a second high frequency line (see Figure 4, Character I2, the reference called “trace”, and paragraphs [0009, 0038 and 0040 – 0043]) for applying a high frequency signal to the modulator (see Figures 4 – 6, Character 38 and paragraphs [0006]), 

the chip capacitor (see Figures 4 and 6, Character 42) is mounted to be electrically connected to the second high frequency line (see Figure 4, Character I2) in rear of the laser (see Figures 4 – 6, Character 28), 
the second high frequency line (see Figure 4, Character I2) includes a region where the laser (see Figures 4 – 6, Character 28) and the modulator (see Figures 4 – 6, Character 38) are mounted and a region where the chip capacitor (see Figures 4 and 6, Character 42) and 
a differential signal (see paragraph [0009]) is transmitted to the first high frequency line (see Figure 4, Character I1) and the second high frequency line (see Figure 4, Character I2). 
Adachi discloses the claimed invention except for the second high frequency line is mounted such that a respective width of each region is the same.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the second high frequency line is mounted such that a respective width of each region is the same to the laser of Adachi, to provide a compact device.  It would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that 

Regarding claim 14, Adachi  and Jain, Adachi discloses the electrical wiring group (see Figure 4, Character 24) includes a direct current line (see Figure 4, Character I4, and paragraphs [0043]) for injecting a current to the laser (see Figures 4 – 6, Character 28), and 
the second terminal of the chip inductor (see Figure 4, Character 44) is connected to the direct current line (see Figure 4, Character I4). 

Regarding claim 15, Adachi and Jain, Adachi disclose an insulating block (see Figure 4, Character 22) that is interposed between the chip inductor (see Figure 4, Character 44) and a substrate (see Figure 4, character 14), 
wherein the direct current line (see Figure 4, Character I4) is interposed between the insulating block (see Figure 4, Character 22) and the chip inductor (see Figure 4, Character 44) and is directly connected to the second terminal (see claim 1 rejection). 

Regarding claim 18, Adachi and Jain, Adachi discloses the claimed invention except for the chip capacitor includes a plurality of chip capacitors that are electrically connected in parallel to each other, and the first terminal of the chip inductor is directly bonded to a chip capacitor, of the plurality of chip capacitors, using the solder or the conductive adhesive.  Jain teaches a plurality of capacitors (see Figure 3, Characters 326A and 326B).  However, it is well known in the art to apply and/or modify the plurality of capacitors as discloses by Jain in (see Figure 3 and column 8, lines 3 – 4).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known plurality of capacitors as suggested by Jain to the device of Adachi, could be used to stores electrical energy, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (US 2019/0237934) in view of Jain et al. (US 10,453,705), further in view of Liang et al. (2017/0025379).

    PNG
    media_image4.png
    233
    272
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    233
    270
    media_image5.png
    Greyscale

Regarding claim 6 and 16, Adachi and Jain discloses the claimed invention except for a conductive block that is interposed between the chip capacitor and the electrical wiring group.  Liang teaches a conductive layer (see Figures 7B and 7C, Character 220 (226a-226g), the reference called “conductive layer”, the conductive layer 220 is divided into a plurality of conductive blocks 226a-226g) and capacitor (see Figures 7B and 7C, Character 450). However, it is well known in the art to apply and/or modify the conductive layer (conductive block) as discloses by Liang in (see Figures 7B and 7B and paragraph [0062]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known conductive layer (conductive block) as suggested by Liang to the device of Adachi and Jain, could be use it to eliminate wire-bonds, etc. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940.  The examiner can normally be reached on M - TH 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



     /Delma R Fordé/           Examiner, Art Unit 2828                                                                                                                                                                                             /TOD T VAN ROY/Primary Examiner, Art Unit 2828